      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 1 of 15



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


BILLY MORRISON,

      Plaintiff,

vs.                                                 CASE NO.: 4:18-cv-576

The FLORIDA DEPARTMENT OF
CORRECTIONS, an agency of the state of Florida,
The GEO GROUP, INC., a Florida Corporation,
CORRECT CARE SOLUTIONS, LLC, a Tennessee
Limited Liability Company,
GREGORY POYTHRESS, in his individual capacity,
JORGE LUIS ALVAREZ, in his individual capacity.

     Defendants.
_____________________________________________/

                                  COMPLAINT

      The Plaintiff, BILLY MORRISON, by and through his undersigned counsel,

hereby sues the FLORIDA DEPARTMENT OF CORRECTIONS, the GEO

GROUP, INC., CORRECT CARE SOLUTIONS, LLC, GREGORY

POYTHRESS, and JORGE LUIS ALVAREZ and alleges as follows:

                         JURISDICTION AND VENUE

      1.     Plaintiff brings the following claims for: (1) Violation of the Americans

with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794, as amended, and (2) Violation of the
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 2 of 15



Civil Rights Act of 1871, 42 U.S.C. § 1983 based on violations of the Eighth

Amendment to the United State Constitution for Failure to Provide Medical Care,

for which venue lies within the United States District Court for the Northern District

of the State of Florida (Tallahassee Division).

      2.       Jurisdiction and venue are proper in the Northern District of Florida

(Tallahassee Division) in that the acts of misconduct occurred within the Northern

District of Florida and as a result of Hurricane Michael destroying the Federal

Courthouse in Panama City, rendering it closed indefinitely.

      3.       This Court has jurisdiction over the claims asserted herein pursuant to

28 U.S.C. § 1331.

      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       The Plaintiff has complied with all conditions precedent and exhausted

all administrative remedies prior to filing this action. On multiple occasions, the

Plaintiff submitted formal grievances at the facilities he was detained. However,

Plaintiff asserts that he never received a tracking number or a response until late

2017 for the grievance that ultimately led to his receiving treatment for HCV from

Defendant Florida Department of Corrections at the Reception and Medical Center

(“RMC”), West Unit.




                                           2
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 3 of 15



      6.     Upon information and belief, Defendant Geo Group, Inc. and

Defendant Correct Care Solutions, LLC receive federal funding through their

contracts with Defendant Florida Department of Corrections.

                                  THE PARTIES

                              Plaintiff Billy Morrison

      7.      Plaintiff, Billy Morrison (hereinafter “Morrison”) brings this action for

violation of the Americans with Disabilities Act and Rehabilitation Act. Plaintiff

Morrison is an inmate incarcerated in the State of Florida and was an inmate at all

times relevant hereto.

      8.     Plaintiff tested positive for Hepatitis C Virus (or “HCV”) while

incarcerated at Blackwater Correctional Institution (hereinafter “Blackwater CI”).

Plaintiff was originally diagnosed with HCV in 1993, however, his HCV remained

dormant until approximately 2014. Defendants Geo Group, Inc., Correct Care

Solutions, LLC, and Florida Department of Corrections ordered, required, and/or

conducted regular testing of the Plaintiff to monitor his HCV while incarcerated. In

2014, Plaintiff’s HCV became more life threatening, rendering him as high risk and

requiring treatment for his HCV. As a result of such testing, Plaintiff was transferred

to Graceville Correctional Facility (hereinafter “Graceville CF”) in October of 2015

so that he could receive the treatment necessary to treat and cure his HCV.

                           Defendant GEO Group, Inc.



                                          3
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 4 of 15



      9.     Defendant GEO Group, Inc. (hereinafter “GEO”) is a Florida-based

company and private prison owner and operator. Defendant GEO operates private

correctional facilities in Florida pursuant to contracts entered into with the State of

Florida and the Florida Department of Corrections.

      10.    Blackwater CI is a private correctional facility in Florida operated by

Defendant GEO under contract with the State of Florida and the Florida Department

of Corrections. GEO operated Blackwater CI at all times relevant to this Complaint.

      11.    Graceville CF is a private correctional facility in Florida operated by

Defendant GEO under contract with the State of Florida and the Florida Department

of Corrections. GEO operated Graceville CF at all times relevant to this Complaint.

                     Defendant Correct Care Solutions, LLC

      12.    Defendant Correct Care Solutions, LLC, (hereinafter “CCS”) provided

medical services at Graceville CF at all times relevant to this Complaint.

      13.    Defendant Jorge Luis Alvarez is a licensed medical doctor certified to

practice in an Area of Critical Need who worked at Graceville CF at all times

relevant hereto. Alvarez refused to treat Plaintiff’s HCV despite being aware of

Plaintiff’s serious medical condition and disability.

                 Defendant Florida Department of Corrections

      14.    Defendant Florida Department of Corrections (hereinafter “DOC”) is

an agency of the State of Florida receiving federal funds to operate its agency.



                                          4
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 5 of 15



Defendant DOC’s is headquartered in Leon County, Florida and therefore venue is

proper in Tallahassee, Florida.

                          Defendant Jorge Luis Alvarez

      15.    Defendant Jorge Luis Alvarez (hereinafter “Alvarez”) is a licensed

medical doctor certified to practice in an Area of Critical Need who worked at

Graceville CF at all times relevant hereto. Alvarez refused to treat Plaintiff’s HCV

despite being aware of Plaintiff’s serious medical condition and disability.

      16.    At all times relevant hereto, Defendant Alvarez acted under color of

state law and intentionally deprived Plaintiff of his rights under the United States

Constitution. Defendant Alvarez is sued in his individual capacity.

                          Defendant Gregory Poythress

      17.    Defendant Gregory Poythress (hereinafter “Poythress”) is an Advanced

Registered Nurse Practitioner (“ARNP”) who worked at Graceville CF at all times

relevant hereto.

      18.    At all times relevant hereto, Defendant Poythress acted under color of

state law and intentionally deprived Plaintiff of his rights under the United States

Constitution. Defendant Poythress is sued in his individual capacity.

                     Hepatitis C Virus (HCV) and Plaintiff

      19.    Chronic HCV is, as a matter of law, a serious medical need.




                                          5
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 6 of 15



      20.    HCV is a viral infection, which is spread by exposure to blood or blood

products. The principal consequence of HCV is an infection of the liver, which

causes inflammation that in turn may result in scarring of the liver, fibrosis of the

liver, and even cirrhosis of the liver. Liver scarring can significantly impair the liver

function and damage its crucial role in filtering toxins from the blood, as well as

making proteins involved in liver clotting and fighting infections.

      21.    Liver scarring places patients at risk of liver failure or liver cancer.

      22.    Due to the symptoms of HCV, individuals with HCV may have a

disability as defined by the Americans with Disabilities Act (“ADA”) and the

Rehabilitation Act (“RA”).

      23.    Plaintiff had chronic HCV. Despite knowing that Plaintiff had chronic

HCV and test results that required Plaintiff to receive treatment, Defendants have

been deliberately indifferent to the medical needs of Plaintiff by denying him direct

acting antivirals, medicine Plaintiff was entitled to under the United States

Constitution and the ADA and RA.

      24.    Plaintiff has a disability as defined under the ADA and RA because

Plaintiff’s chronic HCV has caused him to suffer a physical impairment that

substantially limits one or more of his major life activities.

      25.    Plaintiff’s HCV limited his major bodily functions, including his

circulatory system, liver, liver enzymes, immune system, and normal cell growth.



                                           6
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 7 of 15



      26.    Plaintiff requested an accommodation for his HCV/chronic HCV—that

is, treatment which could result in a cure for his disability. Plaintiff was denied

treatment and accommodations for his disability and condition. Such denial

constituted a deliberate indifference because the denial of the HCV treatment was

due, in part, to the cost of the medicine.

      27.    Plaintiff’s request for the HCV medicine, direct acting antivirals, was a

reasonable request and a reasonable accommodation as the Defendants were

constitutionally required to provide such medicine, as well as required to provide it

under the ADA and RA.

      28.    Defendants had actual knowledge of Plaintiff’s HCV from the time

Plaintiff requested accommodations and treatment in 2015.

      29.    Despite receiving treatment in late 2017, Plaintiff still suffered injuries,

including injuries to his liver. As a result of the Defendants’ constitutional violations

and violations of the ADA and RA, Plaintiff was also required to undergo several

medical procedures where variceal bands were placed around his esophageal veins

that were at risk of rupturing to prevent Plaintiff from bleeding out.

      30.    Upon information and belief, Defendant GEO and Defendant CCS

receive federal funding through their contracts with Defendant DOC. Defendant

DOC is responsible for overseeing the operations of its contractors, including

Defendants GEO and CCS.



                                             7
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 8 of 15



      31.     Defendants GEO, CCS, and DOC are public entities within the meaning

of Title II of the ADA.

                             COUNT I
                  VIOLATION OF 42 U.S.C. § 1983
    Eighth Amendment Claim Against Defendants Poythress and Alvarez

      32.     The Plaintiff, Billy Morrison, incorporates and re-alleges Paragraphs 1

through 31 as if fully set forth herein.

      33.     Plaintiff brings this claim against Defendants Poythress and Alvarez for

a violation of 42 U.S.C. § 1983 based on Defendants Poythress and Alvarez’s

deliberate indifference to Plaintiff’s serious medical needs in violation of the Eighth

Amendment to the United States Constitution.

      34.     At all times relevant hereto, Defendants Poythress and Alvarez acted

under color of state law and intentionally deprived Plaintiff of his rights under the

United States Constitution.

      35.     Defendants Poythress and Alvarez are being sued in their individual

capacities.

      36.     Plaintiff had a serious medical need as he was diagnosed with chronic

HCV. Defendants Poythress and Alvarez were subjectively aware that Plaintiff had

chronic HCV and suffered from symptoms associated with chronic HCV. Plaintiff’s

condition and serious medical need was so obvious that even a layperson would

easily recognize the necessity for a doctor’s attention and treatment.



                                           8
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 9 of 15



      37.    The delay in treatment, or the refusal to provide treatment, by

Defendants Poythress and Alvarez worsened Plaintiff’s condition. Left untreated,

Plaintiff’s medical need posed a substantial risk of serious harm and in fact did cause

serious harm.

      38.    Chronic HCV is a serious medical condition.

      39.    Individuals with chronic HCV have a serious medical need.

      40.    Plaintiff had a serious medical need during this time period.

      41.    Between 2015 and 2017, Defendants Poythress and Alvarez refused to

provide Plaintiff with direct acting antivirals (hereinafter “DAAs”), a treatment and

cure for HCV. Although Plaintiff obtained cursory medical attention, Plaintiff did

not receive what he was constitutionally entitled to—DAAs.

      42.    Plaintiff did not receive the constitutionally-required DAA treatment

because of the cost of the treatment.

      43.    Defendants Poythress and Alvarez’s refusal to provide Plaintiff with

the constitutionally-required DAA treatment constitutes a deliberate indifference to

Plaintiff’s serious medical needs.

      44.    Plaintiff suffered damages as a result of Defendants Poythress and

Alvarez’s constitutional violation, including permanent physical injuries and

emotional pain and suffering.




                                          9
     Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 10 of 15



      WHEREFORE, the Plaintiff, Billy Morrison, demands judgment against

Defendant Poythress and Defendant Alvarez for compensatory damages, punitive

damages, attorney’s fees and costs, and such other relief as this court deems

appropriate.

                             COUNT II
VIOLATIONS OF TITLE II OF THE ADA AND SECTION 504 OF THE RA
             Against Defendants GEO, CCS and DOC
                      (pled in the alternative)

      45.      The Plaintiff, Billy Morrison, incorporates and re-alleges paragraphs 1

through 31 above, except to the extent that, for the purposes of this Count, the

Plaintiff pleads in the alternative and alleges that, at all material times hereto,

Defendants GEO, CCS, and DOC’s agents and employees were operating within the

scope of their employment.

      46.      Count Two is a claim for disability discrimination against Defendants

GEO, CCS, and DOC pursuant to 42 U.S.C. § 1983, for violating Title II of the

ADA. Title II of the ADA prohibits disability-based discrimination by any public

entity, including refusal to provide reasonable accommodations. See 42 U.S.C. §§

12131–12132; 28 C.F.R. §§ 35.130, 39.130.

      47.      Section 504 of the RA prohibits discrimination against an individual

based on disability by any program or entity receiving federal funds. See 29 U.S.C.

§§ 794(a), (b)(1)(A), (b)(1)(B), and (b)(2)(B).




                                          10
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 11 of 15



       48.    These disability anti-discrimination laws impose an affirmative duty on

public entities to create policies or procedures to prevent discrimination based on

disability.

       49.    Plaintiff was disabled as defined in 42 U.S.C. § 12102, 42 U.S.C. §

12131, and 28 C.F.R. §§ 35.108, as he suffered a physical impairment that

substantially limited one or more of his major life activities.

       50.    Defendant GEO is a program or entity that receives federal financial

assistance, at least in part by virtue of the services it provided on behalf of Defendant

DOC.

       51.    Defendant CCS is a program or entity that receives federal financial

assistance, at least in part by virtue of the services it provided on behalf of Defendant

DOC.

       52.    Defendant DOC is a program or entity that receives federal financial

assistance.

       53.    Defendant GEO is a public entity as defined by Title II of the ADA.

       54.    Defendant CCS is a public entity as defined by Title II of the ADA.

       55.    Defendant DOC is a public entity as defined by Title II of the ADA.

       56.    Defendant DOC’s prison, Graceville CF, operated by Defendant GEO,

is a facility and its operation comprises a program of service for purposes of Title II

of the ADA.



                                           11
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 12 of 15



      57.    Defendant CCS contracted with Defendant DOC to provide medical

services to Graceville CF and thus provides a program of service for purposes of

Title II of the ADA.

      58.    Plaintiff was an individual qualified to participate in or receive the

benefit of Defendant DOC’s, Defendant GEO’s, and Defendant CCS’ services,

programs, or activities.

      59.    Plaintiff requested reasonable accommodations for his HCV/chronic

HCV. HCV/chronic HCV is a disability under the ADA and RA. HCV can cause a

disability as the term is defined under the ADA and RA. HCV did cause Plaintiff to

have a disability as defined under the ADA and RA.

      60.    Defendants GEO, CCS, and DOC delayed providing Plaintiff with the

constitutionally-required DAA treatment for Plaintiff’s HCV, the reasonable

accommodation. Defendants GEO, CCS, and DOC were required to provide such

treatment to Plaintiff under the Eighth Amendment to the United States Constitution

and under the ADA and RA.

      61.    While Defendants GEO, CCS, and DOC provided some treatment, such

treatment fell below what is required under the Eighth Amendment and under the

ADA and RA. In other words, the treatment that Plaintiff was entitled to from 2015-

2017, but which he did not receive, are direct acting antivirals (DAAs). The standard

of care during that time period was to treat chronic-HCV patients with DAAs so long



                                         12
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 13 of 15



as there are no contraindications or exceptional circumstances. Defendants GEO,

CCS, and DOC’s failure to treat Plaintiff’s HCV with DAAs was deliberately

indifferent in that it was commonly known that the standard of care for patients with

chronic HCV was to treat with DAAs. However, such treatment was not provided

by Defendants GEO, CCS, and DOC because the cost was too expensive. In fact, by

mid-2016, even Defendant DOC updated its HCV treatment policy to acknowledge

that prescribing DAAs was the standard of care.

      62.    Plaintiff does not simply allege that he received some treatment, albeit

not the desired treatment. Plaintiff is alleging that although he received some

treatment, it was not the treatment he was entitled to under the Eighth Amendment

and the ADA/RA—treatment with DAAs. The non-DAA treatment and

accommodation given to Plaintiff is akin to treating a chronic diabetic with a jelly

donut when his blood sugar is low: Indeed, the jelly donut will “treat” the low blood

sugar diabetic where the goal is to raise his blood sugar from life-threateningly low

levels, but it will not stop, and therefore not cure, his blood sugar from rising to such

a high level that could result in a diabetic coma or death. Such a course of treatment,

the jelly donut, would obviously show deliberate indifference if there were in fact a

treatment that could be administered to cure diabetes. In other words, the non-DAA

treatment Defendants GEO, CCS, and DOC provided to the Plaintiff for his HCV




                                           13
      Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 14 of 15



between 2015 and 2017 amounts to nothing more than ineffective and

constitutionally deficient treatment.

      63.    DAAs were readily available to Defendants GEO, CCS, and DOC

during this time period and yet they refused to provide Plaintiff with this treatment.

Instead, Defendants GEO, CCS, and DOC provided treatment that can only be

charitably described as cursory.

      64.    Upon information and belief, such treatment and accommodation was

delayed and denied by Defendants GEO, CCS, and DOC because of the cost of the

treatment and accommodation.

      65.    Denying/delaying treatment or an accommodation because of cost

constitutes deliberate indifference towards the Plaintiff’s disability and serious

medical needs. Defendant DOC’s deliberate indifference is evidenced by not only

their refusal to provide the DAAs, but also, due to lack of funds to purchase and

provide the treatment, their failure to even request adequate funding from the Florida

Legislature so that they could purchase the DAAs.

      66.    Such conduct constitutes discrimination and a refusal to accommodate

in violation of Title II of the ADA and section 504 of the RA.

      67.    Had Defendants GEO, CCS, and DOC provided the accommodation

and DAA treatment when requested from 2015 through 2017, Plaintiff would not




                                         14
     Case 4:18-cv-00576-RH-CAS Document 1 Filed 12/17/18 Page 15 of 15



have suffered additional injuries, including both physical and emotional pain and

suffering.

      WHEREFORE, the Plaintiff, Billy Morrison, demands judgment against

Defendant GEO, CCS, and DOC for compensatory damages, including for physical

injury, disfigurement, permanent physical injury, and emotional pain and suffering,

for punitive damages, for all prejudgment interest allowable under law, for

attorney’s fees and costs incurred in connection with this litigation, and for such

other relief as this court deems appropriate.

                          DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial for all counts alleged above.

       DATED this 17th day of December, 2018.

                                        Respectfully submitted,

                                        The Law Offices of
                                        STEVEN R. ANDREWS, P.A.
                                        822 North Monroe Street
                                        Tallahassee, Florida 32303
                                        T: (850) 681-6416 / F: 681-6984
                                        /s/ Ryan J. Andrews
                                        RYAN J. ANDREWS (FBN 0104703)
                                        /s/ John M. Vernaglia
                                        JOHN M. VERNAGLIA (FBN 1010637)
                                        STEVEN R. ANDREWS (FBN 0263680)
                                        Service: service@andrewslaw.com
                                        Attorneys for Plaintiff




                                          15
